        Case 2:20-mj-00189-AC Document 9 Filed 12/16/20 Page 1 of 1

                                                                           FILED
                        UNITED STATES DISTRICT COURT                December 16, 2020
                       EASTERN DISTRICT OF CALIFORNIA               CLERK, US DSITRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                           CALIFORNIA


UNITED STATES OF AMERICA,                       Case No. 2:20-mj-00189-AC

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
ANDREA M. GERVAIS,

                 Defendant.

TO:    UNITED STATES MARSHAL:

      This is to authorize and direct you to release ANDREA M. GERVAIS ,

Case No. 2:20-mj-00189-AC Charge 18 U.S.C. § 1341, from custody for the

following reasons: for the following reasons:

                       Release on Personal Recognizance

                 X     Bail Posted in the Sum of $

                          X   Unsecured Appearance Bond $         50,000 (co-signed)

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other): With pretrial supervision and conditions of
                          X
                              release as stated on the record in court.

      Issued at Sacramento, California on December 16, 2020 at 2:26 p.m.

 Dated: December 16, 2020
